Citation Nr: 1136367	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic lung disorder, to include asthma and bronchitis.     

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability following VA medical treatment in 2004 for squamous cell carcinoma of the right true vocal cord.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1969.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.                 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2008.  A copy of the transcript of that hearing is of record.

In April 2008 and June 2010, the Board remanded this case for additional development.  The purposes of these remands have been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a September 1972 rating action, the RO denied the Veteran's claim of entitlement to service connection for asthma and bronchitis; the Veteran was provided notice of the decision and his appellate rights, but did not file a notice of disagreement.



2.  In July 2004, the Veteran filed an application to reopen his claim for service connection for chronic lung disorder, to include asthma and bronchitis. 

3.  The evidence received since the unappealed September 1972 decision, when considered by itself or in the context of the entire record, does not relate to a fact unestablished by the previously available record that is necessary to substantiate the claim for service connection for chronic lung disorder, to include asthma and bronchitis.      

4.  The Veteran does not have an additional disability that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or by events not reasonably foreseeable on the part of VA in furnishing medical treatment in 2004 for squamous cell carcinoma of the right true vocal cord.  


CONCLUSIONS OF LAW

1.  The September 1972 rating action, which denied the Veteran's claim for service connection for asthma and bronchitis, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3160(d), 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for chronic lung disorder, to include asthma and bronchitis, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for additional disability following VA medical treatment in 2004 for squamous cell carcinoma of the right true vocal cord, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims. VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 2005, March 2006, April 2008, and June 2009 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

During the pendency of the Veteran's appeal, the Court also issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in February 2005, March 2006, April 2008, and June 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess. 

The February 2005, April 2008, and June 2009 notification letters also informed the Veteran of the requirement of submitting new and material evidence to reopen a previously denied claim and defined what "new" and "material" evidence was.  The April 2008 notification letter further included affirmative statements of the evidence, not previously of record, needed to reopen his claim.  Specifically, the Veteran was informed that his claim was previously denied because the evidence of record did not show that his pre-existing asthma was aggravated by active service.  The Veteran was informed that the evidence he submitted had to relate to that fact. Accordingly, the Board determines that the April 2008 letter satisfies the Kent requirements by apprising the Veteran of both the new and material evidence standard as well as the information required to substantiate his entitlement to the underlying claim.  Kent, 20 Vet. App. at 9.   

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in February 2005, prior to the appealed from rating decision, along with the subsequent notice provided in March 2006, April 2008, and June 2009, after the decision that is the subject of this appeal.  As to any timing deficiency with respect to this notice, the Board notes that the case was readjudicated in an April 2006 statement of the case, March 2010 supplemental statement of the case, and most recently in a July 2011 supplemental statement of the case, and as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).     

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As to any duty to provide a medical opinion in regard to the new and material claim, according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a medical opinion in a claim to reopen a finally adjudicated issue, as in this case, applies "only if new and material evidence is presented or secured."  38 C.F.R. § 3.159(c)(4)(C)(iii).  Because the Board has determined that the Veteran has not presented new and material evidence to reopen the claim for service connection for chronic lung disorder, to include asthma and bronchitis, there is no duty to provide an examination or medical opinion.  Id. 

In regard to the Veteran's § 1151 claim, pursuant to the Board's April 2008 remand, the RO obtained a VA medical opinion regarding the pertinent question of whether it was at least as likely as not (50 percent or greater probability) that any delay in diagnosing the Veteran's squamous cell carcinoma of the right true vocal cord caused additional disability, and, if so, that any additional disability was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing that medical treatment, or was the result of an event that was not reasonably foreseeable.  The VA examiner's opinion was thorough in nature and he provided findings that are adequate for adjudication of the Veteran's § 1151 claim.  Therefore, the VA has no further duty to provide an examination or medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).


Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II. New and Material Claim

A. Pertinent Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include bronchiectasis, are presumed to have been incurred in service if manifest to compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted where the evidence of record establishes that a particular injury or disease resulting in disability, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111. The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).  A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; Wagner, supra.  

B. Analysis

The Veteran's original claim of entitlement to service connection for asthma and bronchitis was denied by the RO in a September 1972 rating action.  At that time, the RO stated that the Veteran's service treatment records included a January 1967 Report of Medical History in which the Veteran noted that he had a history of chronic or frequent colds and asthma.  A physician reported "seasonal upper respiratory infections - claims asthma - not documented - no treatment at present." The records further indicated that during service, the Veteran was treated several times for upper respiratory infections, wheezing, bronchitis, allergic rhinitis, pharyngitis, sinusitis, and asthma.  At the time of the Veteran's discharge, it was noted that the Veteran had frequent colds, sinusitis, and asthma, and that those conditions existed prior to service.  No residuals were shown at service discharge and there was no evidence of record which indicated an increase in severity during service.  Thus, the RO concluded that the Veteran's pre-existing asthma was not aggravated by active service.  The Veteran was provided notice of the decision and his appellate rights but did not subsequently file a timely appeal.  Therefore, the September 1972 rating decision became final based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the September 1972 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1972 rating action consisted of the Veteran's service treatment records.

The Veteran's service treatment records show that in January 1967, the Veteran underwent an enlistment examination.  At that time, in response to the question as to whether he had ever had or if he currently had asthma, the Veteran responded "yes."  A physician reported "seasonal upper respiratory infections - claims asthma - not documented - no treatment at present."  In a Report of Medical Examination, dated in January 1967, the Veteran's lungs and chest were clinically evaluated as "normal."  However, the examiner noted that in regard to the Veteran's history, he had asthma.  The records indicated that during service, the Veteran was treated several times for upper respiratory infections, wheezing, bronchitis, allergic rhinitis, pharyngitis, sinusitis, and asthma.  In June 1967, it was reported that the Veteran had childhood asthma and mild hay fever in his teens.  In November 1968, he was diagnosed with mild asthma and bronchitis.  A chest x-ray was negative.  In August 1968, the Veteran underwent a separation examination.  At that time, the Veteran once again responded "yes" to the question of whether he had ever had or if he currently had asthma.  The Veteran's lungs and chest were clinically evaluated as "normal."  The examiner stated that the Veteran's asthma existed prior to service.            

Evidence received subsequent to the unappealed September 1972 decision consists of private medical records, dated from August 1973 to February 2001, VA Medical Center (VAMC) outpatient treatment records, dated from June 2001 to July 2009, a copy of a decision from the Social Security Administration (SSA), dated in July 2010, and copies of the medical records upon which the SSA decision was based, and hearing testimony.        

Private medical records, dated from August 1973 to February 2001, show that in January 1977, the Veteran was treated for complaints of cough, fever, and congestion.  He was diagnosed with bronchopneumonia.  In March 1999, it was reported that he Veteran has asthma as a child.  In February 2000, he had a chest x-ray taken.  The x-ray was reported to show no bony abnormalities and no evidence of infiltrates or consolidations.  The heart and mediastinal structures were normal.      

VAMC outpatient treatment records, dated from June 2001 to July 2009, show that in November 2007, the Veteran had a chest x-ray taken.  The x-ray was reported as showing chronic obstructive pulmonary disease (COPD).  In May 2009, the Veteran had another chest x-ray taken.  The x-ray was reported to show that the Veteran's lungs were clear.     



The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2008.  At that time, he stated that he had childhood asthma.  The Veteran indicated that while he was in the military, he was hospitalized for bronchial pneumonia.  He noted that he was also treated numerous times for breathing problems.  According to the Veteran, at present, he did not take any medication for any lung condition to include asthma or bronchitis.       

In August 2010, the RO received a copy of a decision from the SSA, dated in July 2010, and copies of the medical records upon which the SSA decision was based.  The RO also received a SSA Disability Determination and Transmittal Report.  In the July 2010 decision, the SSA determined that the Veteran was disabled under the Social Security Act and was thereby entitled to Social Security disability benefits.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded SSA disability benefits for squamous cell carcinoma, larynx (status post radiotherapy) (primary diagnosis), and depression due to general medical condition (secondary diagnosis).

In the instant case, the Veteran contends that he had asthma prior to his entrance into the military and that his asthma was aggravated during his period of service.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when the determinative issue involves a question of medical aggravation, only individuals possessing specialized training and knowledge are competent to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not show that the Veteran possesses medical expertise, nor is it contended otherwise.  Therefore, as a layman, the Veteran is not qualified to offer a medical opinion regarding whether his pre-existing asthma was aggravated during service beyond its natural progression, and his assertions cannot serve as a basis to reopen the claim for service connection for chronic lung disorder, to include asthma and bronchitis.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In any event, the Veteran's contention that his pre-existing asthma was aggravated during service is cumulative of his previous contention at the time of his prior claim, and therefore, is not new and material.

The Board observes that in regard to the evidence submitted subsequent to the September 1972 rating action, the evidence is "new" in that it was not of record at the time of the September 1972 rating action.  However, the Board concludes that the evidence is not "material" because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for chronic lung disorder, to include asthma and bronchitis.  In this case, given that asthma was noted at the time of the Veteran's introduction into service, the presumption of soundness is not for application.  Thus, the basis for the original disallowance was that there was no evidence of record showing that the Veteran's pre-existing asthma was aggravated by active service beyond its natural progression.  The evidence submitted subsequent to the September 1972 rating action does not address or contradict this reasoning.  The evidence has no bearing on the issue of entitlement to service connection for chronic lung disorder, to include asthma and bronchitis, in that it does not address whether the Veteran's pre-existing asthma was aggravated by active service beyond its natural progression.  Although the private medical records show treatment for bronchopneumonia in January 1977, and the VAMC outpatient treatment records show that in November 2007, a chest x-ray was reported to show COPD, the aforementioned evidence does not address the pertinent question in this case, which is whether the Veteran's pre-existing asthma was aggravated by active service.  In addition, the Board observes that the SSA decision and records do not address the question of whether the Veteran's pre-existing asthma was aggravated by active service.  

In light of the above, the Board concludes that the evidence added to the record since the RO's September 1972 decision, either by itself or in the context of all the evidence, both old and new, is not competent evidence suggesting that the Veteran's pre-existing asthma was aggravated by active service beyond its natural progression.  The additional evidence in question is not new and material evidence within the meaning of the cited legal authority, sufficient to reopen the Veteran's claim for chronic lung disorder, to include asthma and bronchitis.  

II.  1151 Claim

A. Legal Criteria

For claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall be awarded where a veteran suffers an injury or an aggravation of an injury that results in an additional disability by reason of VA hospitalization, or medical or surgical treatment.  Such disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran, either by a Department employee or in a Department facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes consideration of pathology prior to, during, and after VA treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Actual causation is required.  To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

B. Factual Background

VAMC outpatient treatment records, dated from June 2001 to July 2009, show that in October 2003, the Veteran was treated for complaints of voice changes over the last month.  He denied any weight loss, fever, dysphagia, or throat pain.  According to the Veteran, he had been a smoker for over 18 years.  He reported that his voice started to change after a recent tooth extraction.  The Veteran was prescribed medication.  In January 2004, he underwent a follow-up evaluation.  At that time, he stated that he was still noticing voice changes.  He indicated that he had not taken the prescribed medication.  The Veteran was directed to start taking the medication.  In April 2004, the Veteran was treated for complaints of hoarseness over the past several months.  The physical examination showed that he had an abnormal appearing right true vocal cord with diminished movement.  He subsequently underwent a laryngoscopy and esophagoscopy, with biopsy of the right true vocal cord.  The biopsy was reported to show moderate to poorly differentiated squamous cell carcinoma of the right true vocal cord.  The Veteran underwent radiation therapy from May 2004 to June 2004.  Following radiation therapy, it was noted that the Veteran's voice was baseline and his true vocal cords were mobile, bilaterally.  There were no lesions and the right fold was slightly atrophic.    

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2008.  At that time, he stated that when he first sought treatment at the VAMC for voice problems, he was told that he had laryngitis and was prescribed medication.  The Veteran indicated that upon his follow-up evaluation, he reported that the medication was not helping his voice.  He noted that he was told to keep taking the medication.  According to the Veteran, he "got so angry," he decided to go to the emergency room wherein he was sent for an ENT evaluation.  He stated that he was subsequently diagnosed with cancer of the right true vocal cord.  The Veteran indicated that it was approximately a four-month period from the time he first sought treatment at the VAMC until he was diagnosed with the vocal cord cancer.  He maintained that the VA's delay in diagnosing his cancer caused him continuing problems with his voice.  According to the Veteran, he had diminished capacity to project his voice.  He reported that when he spoke all day long, his voice grew weak.     

In September 2009, the RO obtained a VA medical opinion regarding whether it was at least as likely as not (50 percent or greater probability) that any delay in diagnosing the Veteran's squamous cell carcinoma of the right true vocal cord caused additional disability, and, if so, that any additional disability was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing that medical treatment, or was the result of an event that was not reasonably foreseeable.  In the report, the examiner stated that he had reviewed the Veteran's claims folder.  The examiner indicated that according to the information in the claims folder, the Veteran started smoking cigarettes at age 17.  In October 2003, he had complaints of voice changes and breast mass.  In November 2003, he underwent an ultrasound of the breast which was reported to be normal.  In January 2004, he still had complaints of voice changes and requested Viagra.  In February 2004, he was notified by phone that an ENT consultation had been placed in the computer.  In March 2004, the Veteran called and requested an earlier ENT appointment.  In April 2004, the Veteran was seen at the ENT Clinic and he was found to have an abnormal indirect endoscopy of vocal cords.  He subsequent underwent laryngoscopy and esophagoscopy and biopsy of the right true vocal cord.  In April 2004, he was diagnosed with moderate to poorly undifferentiated squamous cell carcinoma of his right true vocal cord.  He subsequently underwent radiation therapy.  The Veteran stopped his radiation therapy in June 2004.  His current treatment program involved being monitored by the ENT Clinic every six months.  He was last seen at the ENT Clinic in May 2009, at which time there was no evidence of cancer.  The examiner opined that it was less likely as not (less than 50/50 probability) that there was any delay in diagnosing the Veteran's squamous cell carcinoma of the right true vocal cord or any other additional disability.  The examiner reported that he was not able to find any VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing that medical treatment, or any event that was not reasonably foreseeable.        

C. Analysis

After a careful review of the record, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 is not warranted.

In this case, the only competent medical evidence addressing the pertinent question of whether the Veteran experienced any additional disability following VA medical treatment in 2004 for squamous cell carcinoma of the right true vocal cord, is the opinion of the VA examiner, dated in September 2009.  Following a review of the claims file, the examiner specifically concluded that it was less likely as not (less than 50/50 probability) that there was any delay in diagnosing the Veteran's squamous cell carcinoma of the right true vocal cord or any other additional disability.  The examiner reported that he was not able to find any VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing that medical treatment, or any event that was not reasonably foreseeable.  Thus, the VA examiner's opinion opposes rather than supports the Veteran's claim.   



In this case, the only evidence of record supporting the Veteran's claim is his own lay opinion that due to the delay in the VA's diagnosing and treating his cancer of the right vocal cord, he experienced additional disability in the form of continuing problems with his voice.  He maintains that due to the delay in treatment, he had diminished capacity to project his voice.  In this regard, the Veteran is competent to report what comes to him through his senses, such as loss of voice.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, his contentions that VA's delay in diagnosing and treating his cancer of the right vocal cord caused him continuing problems with his voice, including a diminished capacity to project his voice, are outside of the competency of a layperson, and the assertions are not the type of opinion on which the Veteran, as a layperson with no medical training, can speak competently on.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Id. 

In light of the above, given that there is no medical evidence showing the Veteran suffered additional disability as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA doctors, the Board finds that there is a preponderance of the evidence against the Veteran's claim.  















ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for chronic lung disorder, to include asthma and bronchitis.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability following VA medical treatment in 2004 for squamous cell carcinoma of the right true vocal cord is denied.   







____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


